United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1478
                      ___________________________

                                 Dale E. Bryant

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Ray Hobbs, Director, Arkansas Department of Correction; Wendy Kelley, Deputy
   Director, Arkansas Department of Correction; Nwannem Obi-Okoye, Dr.,
Diagnostic Unit, ADC; Debra Clyde, Dr., Diagnostic Unit, ADC; Aric Simmons,
 Nurse, Ouachita Regional Unit, ADC; Roland Anderson; Roslyn Summerville,
Diagnostic Unit, ADC; Wannetta Clowers, Ms., Diagnostic Unit, ADC; Corizon
Medical Services, Formerly CMS; Michael Person, Dr., Arkansas Department of
  Correction; Sabainah Awopetu, Nurse, Arkansas Department of Correction;
       Juanita Stell, Health Services Administrator, Ouachita River Unit

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                         Submitted: October 23, 2014
                           Filed: October 28, 2014
                                [Unpublished]
                               ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________
PER CURIAM.

       Arkansas inmate Dale Bryant appeals the district court’s1 adverse grant of
summary judgment on his 42 U.S.C. § 1983 claims. Having carefully reviewed the
record and considered Bryant’s arguments, we find no basis for reversal. See Mack
v. Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per curiam) (grant of summary judgment
reviewed de novo). Construing Bryant’s notice of appeal liberally, see Hallquist v.
United Home Loans, Inc., 715 F.3d 1040, 1044 (8th Cir. 2013), we also conclude that
the district court did not err in its earlier dismissals of defendants Ray Hobbs, Wendy
Kelley, Michael Person, and Roland Anderson, see Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam) (preservice dismissal reviewed de novo); Edwards
v. Edwards, 754 F.2d 298, 299 (8th Cir. 1985) (per curiam) (dismissal for failure to
serve reviewed for abuse of discretion); or its denial of Bryant’s motions for
appointment of counsel and to compel production of documents, see Phillips v. Jasper
County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (denial of appointment of counsel
reviewed for abuse of discretion); Stuart v. Gen. Motors Corp., 217 F.3d 621, 630
(8th Cir. 2000) (denial of motion to compel reviewed for gross abuse of discretion).

      The judgment is affirmed. See 8th Cir. R. 47B.
                            ___________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-